                                               United States Bankruptcy Court
                                               Northern District of Alabama
In re:                                                                                                     Case No. 20-01344-DSC
Yvonne DeCarlo Johnson                                                                                     Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 1126-2                  User: admin                        Page 1 of 1                          Date Rcvd: Apr 06, 2020
                                      Form ID: pdf008                    Total Noticed: 14


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 08, 2020.
db             +Yvonne DeCarlo Johnson,    800 Jeffrey Circle,    Birmingham, AL 35235-2607
10418710       +Attorney General,   US Department of Justice,     10th Street and Constitution Ave NW,
                 Washington, DC 20202-0001
10418711       +Chevron and Texaco Visa Card,    c/o Advanced Call Center Technologies,     PO Box 9091,
                 Johnson City, TN 37615-9091
10418714       +First National Bank of Omaha,    PO Box 2557,    Omaha, NE 68103-2557
10418716       +Mr. Cooper,   Attn: Bankruptcy Department,     PO Box 619094,   Dallas, TX 75261-9094
10418717       +Santander Consumer USA,    Attn: Bankruptcy Department,     PO Box 560284,
                 Dallas, TX 75356-0284
10418718       +Target Card Services,   PO Box 660170,    Dallas, TX 75266-0170
10418719       +United States Attorney,    Northern District of Alabama,    1801 4th Avenue North,
                 Birmingham, AL 35203-2101

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
10418708        E-mail/Text: bankruptcynotice@aspendental.com Apr 07 2020 07:16:20        Aspen Dental,
                 PO Box 1578,   Albany, NY 12201
10418709       +E-mail/Text: g20956@att.com Apr 07 2020 07:19:46       AT&T Mobility,   PO Box 536216,
                 Atlanta, GA 30353-6216
10418712       +E-mail/PDF: gecsedi@recoverycorp.com Apr 07 2020 07:21:07       Chevron-Texaco/Synchrony Bank,
                 Attn: Bankruptcy Department,    PO Box 960012,    Orlando, FL 32896-0012
10418713        E-mail/Text: mrdiscen@discover.com Apr 07 2020 07:16:28       Discover Card,    PO Box 30943,
                 Salt Lake City, UT 84130
10418715       +E-mail/Text: sbse.cio.bnc.mail@irs.gov Apr 07 2020 07:16:54       Internal Revenue Service,
                 PO Box 7346,   Philadelphia, PA 19101-7346
10418857       +E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Apr 07 2020 07:23:54
                 PRA Receivables Management, LLC,    PO Box 41021,    Norfolk, VA 23541-1021
                                                                                               TOTAL: 6

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*              +PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 08, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 3, 2020 at the address(es) listed below:
              Daisy M. Holder   on behalf of Debtor Yvonne DeCarlo Johnson holderesq@aol.com
                                                                                             TOTAL: 1




          Case 20-01344-DSC13 Doc 14 Filed 04/08/20 Entered 04/09/20 00:12:06                                                Desc
                            Imaged Certificate of Notice Page 1 of 7
Case 20-01344-DSC13 Doc 14 Filed 04/08/20 Entered 04/09/20 00:12:06   Desc
                  Imaged Certificate of Notice Page 2 of 7
Case 20-01344-DSC13 Doc 14 Filed 04/08/20 Entered 04/09/20 00:12:06   Desc
                  Imaged Certificate of Notice Page 3 of 7
Case 20-01344-DSC13 Doc 14 Filed 04/08/20 Entered 04/09/20 00:12:06   Desc
                  Imaged Certificate of Notice Page 4 of 7
Case 20-01344-DSC13 Doc 14 Filed 04/08/20 Entered 04/09/20 00:12:06   Desc
                  Imaged Certificate of Notice Page 5 of 7
Case 20-01344-DSC13 Doc 14 Filed 04/08/20 Entered 04/09/20 00:12:06   Desc
                  Imaged Certificate of Notice Page 6 of 7
Case 20-01344-DSC13 Doc 14 Filed 04/08/20 Entered 04/09/20 00:12:06   Desc
                  Imaged Certificate of Notice Page 7 of 7
